Title: From Alexander Hamilton to Sharp Delany, 28 October 1790
From: Hamilton, Alexander
To: Delany, Sharp


Treasury Department Octr. 28. 1790.
Sir
The Act imposing duties on the Tonnage of Ships or Vessels declares that this charge shall accrue when vessels “shall be entered in the United States from a foreign port or place.” That entry can never have preceded the application for a Register for a new Ship, and consequently the Tonnage cannot be then demanded. New Vessels applying for coasting licences are charged upon a different principle. The Certificate of payment at the time of obtaining an enrollment and licence is made a requisite to their running free of Tonnage thro’ the subsequent year. I am, Sir, very respectfully, Your Obedt. Servant
A Hamilton
Sharp Delany Esqr.Collector of the CustomsPhiladelphia.
 